Citation Nr: 1440696	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-30 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1989 to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) Atlanta, Georgia.  The Veteran's claims file is now in the jurisdiction of the San Diego, California RO.  

The Veteran was scheduled for Travel Board hearing in June 2014 to which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2013).

The newly reopened and restyled issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an unappealed July 2001 rating decision, the RO denied the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Evidence received since the July 2001 rating decision includes a statement from the Veteran that identifies a stressor event in service that had not previously been alleged; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.  


CONCLUSION OF LAW

Evidence received since the July 2001 RO decision which denied service connection for PTSD, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156 , 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided to the Veteran in June 2006, November 2006, and October 2007.  A notice defect, if any, would not be prejudicial to the Veteran because the Board, in the decision below, reopens the Veteran's claim. 

VA also has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), service personnel records, post service clinical records, Social Security Administration (SSA) records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain prior to reopening the claim. 

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.


Legal Criteria

New and Material Evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).  An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384 . See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

 "New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West , 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) .

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, in a July 2001 rating decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran did not timely appeal the decision and it became final.  

Evidence of record at the time of the last final denial

At the time of the last final denial, the evidence included the Veteran's STRs, service personnel records, post service clinical records, and his statements as to alleged stressors.

The Veteran's STRs reflect the onset of migraine headaches in approximately December 1993 (See April 1, 1994 STR); however, the STRs also note headache(s) prior to that time (i.e. August 1990).  1994 and 1995 STRs reflect complaints of the feet.  The Veteran denied any sleep trouble on his report of medical history in 1994, when he also denied anxiety and other mental health problems.  November and December 1995 STRs show complaints of stress related to his medical discharge for plantar fasciitis, and that the Veteran reported having "numerous problems [with] command as he is being med boarded out of the navy for [diagnosis] of plantar fasciitis."  

The clinical records reflect that the Veteran had a history of using marijuana prior to service (See service personnel record- navy recruit form) and also post service (See July 2000 - "smokes as much [marijuana] as he can get"; March, April, May 2001 - uses cannabis a couple times a month.) 

The post service clinical records reflect that the Veteran reported that he first noticed the onset of psychiatric symptoms after failing a physical test in the Navy which led to his discharge.  He also reported he had symptoms since his wife left him in September 1995.  (The Board notes that the Veteran's divorce was actually finalized in November 1994.)  The Veteran also reported that he saw live combat during Gulf War.  (See July 2000 records.)  The Veteran reported that his ship (USS Abraham Lincoln) was following behind another ship when he saw the other ship (USS Tripoli) hit a mine and that he became very upset and frightened.  (See July 2000, March 2001, and June 2001 VA records).

Service Personnel records reflect that the Veteran was onboard the USS Abraham Lincoln from March 12, 1991 to April 11, 1991, from April 29, 1991 to May 9, 1991, and from May 28, 1991 to November 25, 1991.  The evidence reflect that the USS Tripoli stuck a mine on February 18, 1991 sustained a 16 x 20 foot hole.  Thus, the records did not support a finding that he witnessed the explosion of the USS Tripoli.

A July 2000 record reflects that the Veteran reported the "death of his brother in '96 and his divorce in '96 and not seeing his [six year old] daughter in 4 years as significant stressors."

Clinical records reflect that the Veteran had a diagnosis of psychosis, PTSD related to combat, and no reported history of substance abuse (See March 2002 VA clinical record), and diagnoses of psychosis, schizophrenia vs. mood disorder with psychotic features, and anxiety related disorders.  (See SSA records.) 

A June 28, 2001 consultation request record noted that a recent examination revealed that the Veteran misinterpreted information and provided very little effort towards tasks.  "His scores are deemed not valid because of misrepresentation."  It was noted that the Veteran was "partially credible" with regard to his allegations and symptoms.  It was noted that evidence "for previous provisional diagnosis of psychosis was primarily from claimant's subjective report with minimal objective findings of psychosis.  Characterologic problems appear predominant and effects of substance abuse should be considered." 

Evidence of record since the last final denial

The Veteran has alleged three stressors:  seeing the U.S.S. Tripoli being pulled into port after it had hit a mine, a friend died due to inhaling chemicals to get high, and Mt. Pinatubo erupting and covering his ship with ash, making it very hard to breathe and was a "pretty dangerous" situation. (See e.g. November 2006 and November 2007 statements.)  The Veteran could not provide the last name of the friend, and did not provide any more specific information to verify the death.  Importantly, he did not allege that he witnessed the friend's death.  

With regard to the alleged stressor of seeing a damaged ship in port, the Board finds that this is not the type of stressor encompassed by 38 C.F.R. § 3.304 (f)(3) as the Veteran did not actually experience the traumatic event, as it occurred weeks earlier and in a separate location.  .

VA treatment records reflect diagnoses of cocaine dependence, alcohol dependence, schizoaffective disorder, bipolar type, and cannabis dependence.  (See 2006 and 2007 VA clinical records.)

Old and new evidence of record considered as a whole

The Veteran's statements that he helped evacuate people in the Philippines due to the eruption of Mt. Pinatubo is new and is considered credible for purposes of reopening the claim.  The Board is mindful of the Court's opinion in Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Given the Veteran's new assertion of a stressor and the low threshold set forth in Shade, the Board finds that new and material evidence has been received. 


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, the claim is reopened, and the appeal is allowed to this extent. 


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for PTSD may be granted on the merits, de novo.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veteran's Claims (Court) held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  Thus, as the Board has reopened the Veteran's claim of entitlement to service connection for PTSD, the Board finds that the Veteran's claim should be recharacterized as entitlement to an acquired psychiatric disability, however diagnosed.  

The Board finds that further development of the record is needed for a proper adjudication of the reopened claim.  The Veteran stated that he was seen postservice at the Shreveport VA Medical Center (VAMC).  A Shreveport VAMC problem list is associated with the record and shows a diagnosis of psychosis, but it does not indicate when that diagnosis was made.  As the date of such diagnosis may be pertinent to the Veteran's claim, complete records (indicating the dates of evaluation/treatment) should be sought from the Shreveport VAMC.  

Additionally, the Veteran should be afforded a VA examination to determine whether it is as likely as not that he has an acquired psychiatric disability causally related to, or aggravated by, active service.  The Veteran asserts that he has PTSD related to his participation in evacuation operations following the eruption of Mount Pinatubo in 1991, and that he has had psychiatric symptoms since service related to stress.  Notably, November and December 1995 STRs show complaints of stress related to his medical discharge for plantar fasciitis.  Thus, the examiner should consider the Veteran's current symptoms, as well as his STRs and the circumstances of his service. 

The Board finds that the Veteran is less than credible as to the date of his divorce, any denial of a history of drug use, serving in combat, and witnessing a U.S. Navy ship hitting a mine.  The Veteran has stated that his stress stems, in part, from his wife leaving him in September 1995 or 1996.  However, the evidence reflects that the Veteran's divorce was finalized in November 1994.  (The Veteran's daughter's birth certificate lists her birth date as in May 1994, and her mother as C.Y.K.  His divorce degree reflects a final divorce from L.J. in November 1994.)  

The Veteran has reported that he had seen combat during the ground war in the Persian Gulf.  However, the Veteran's dates and places of service do not support such a finding.  The dates and places of service also do not support a finding that the Veteran witnessed a ship hitting a mine. 

The Veteran has been inconsistent with regard to his history of drug and alcohol abuse.  He told one examiner that he did not have a history of substance abuse; however, numerous records reflect substance abuse.  

The Veteran now contends that he has had problems with nightmares since 1991.  However, he denied any sleep trouble on his report of medical history in 1994, when he also denied anxiety and other mental health problems.

Based on the foregoing, the VA examiner should only consider stressors which have been verified by VA and/or which are consistent with the dates, locations, and type of the Veteran's service. 


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all medical records of evaluations and/or treatment the Veteran has received for a psychiatric disability from the Shreveport VAMC from December 1995 to present.  

2.  Thereafter, schedule the Veteran for an examination by a psychiatrist or psychologist.  The examiner should consider the entire claims file, to include:  a.) the STRs, to include the November and December 1995 STRs which note complaints of stress related to his medical discharge for plantar fasciitis, and b.) the SSA records which reflect that the Veteran's psychological testing was less than credible; and c.) the Veteran's history of marijuana use.  

The examiner should not consider any alleged in-service stressor which has not been verified by VA or which is not consistent with the Veteran's service dates and locations, to include the unverified stressors of engaging in combat and seeing a U.S. Navy ship hit a mine.  

The examiner may consider that the Veteran was divorced in November 1994, that he participated in the evacuation of people from the Philippines after the eruption of Mt. Pinatubo in 1991, and that he was discharged from service due to his feet.

The examiner should respond to the following:  

(a)  Identify (by medical diagnosis) each psychiatric disability found.  

(b) Opine as to whether it as likely as not that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, service.  

(c) If psychosis is diagnosed, opine whether it is at least as likely as not (i.e. a 50% or better probability) that such was manifested to a compensable degree within one year following the Veteran's separation from service (i.e. by December 1996).  

The examiner must explain the rationale for all opinions and specifically state any factors/stressors related to each psychiatric disability entity diagnosed.  

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


